OPINION OF THE COURT BY
HARTWELL, C.J.
(Perry, J., dissenting.)
The defendant having filed a petition for rehearing of the case reargmnent was requested “upon the meaning and effect of Instruction 18, in view of other instructions relating to the same subject and of the ruling in Kapiolani Est. v. Thurston, 17 Haw. 324, 325; Motes v. U. S., 118 U. S. 320 (458), and Fid. Mid. Life Assn. v. Mettler, 185 U. S. 320.”
The instruction was as follows:
“No. 18. If you find from the evidence in the case that the defendant entered upon the lands in dispute as shown by the evidence or any portion of them under claim of title, or deed, that such entry was, in law, wrongful unless such entry was made within the period of ten years from the date the title or right to such land was first vested in the party making such entry, the defendant, and within ten years from the time the right to such land accrued to the predecessor or predecessors, if any, under whom such right is claimed by the defendant.”
The defendant’s attorney argued that there is an essential difference between harmless error in rulings upon evidence, as in cases above cited, and erroneous instructions which cannot be regarded as offset or cured by correct instructions, citing Territory v. Richardson, 17 Haw. 231, 236, in which case instructions *682applicable in an action for money had and received were held not to ba cured by instructions appropriate to the case, which ivas the trial of an indictment for embezzlement. It may be that the opinion of the majority of the court in thfe present case states the rule about conflicting instructions in broader language than can be reconciled with the ruling in Territory v. Richardson. But this does not dispense with the necessity of considering whether the instruction 18, above cited, may not be correct. If the term “entry” is taken in its popular meaning of going upon one’s land, an instruction that one’s entry upon his land, when not dispossessed, more than ten years after he acquired it, is wrongful, would be not only preposterous, but, as stated in the dissenting opinion, equivalent to an instruction to find in this case for the plaintiffs; but if instruction 18 may properly be taken to mean that defendant’s entry would be wrongful, made for the first time ten .years or more after the right to make it first accrued, and if this would be a correct statement of the law, there would be no occasion to consider the effect of other instructions.
But at common law entry was the extrajudicial remedy for the wrong done by ousting the owner of the freehold, whether by abatement, intrusion or disseizin and applies only in cases “when another person who hath no right hath previously taken possession of lands or tenements.” 3 Blackstone’s Com., 168, 174. If the ouster is effected by discontinuance or deforcement “the owner of the estate cannot enter but is driven to his action.” Ib. 175. The remedy by entry, however, must be pursued “in a peaceable and easy manner and not with force or strong band.” Ib. 179. If this could not be done the remedy to obtain possession was by writ of entry. Our statute of limitations, ch. 127 R. L., part 2, entitled “Real Actions,” was taken mainly from the Massachusetts statute, ch. 196 Pub. Stat., which is based upon the statute 3 & 4 Will. IV. c. 27. This is evident by comparing the English statute, found in the *683appendix of Angelí on Limitations, 6 ed., with the Massachusetts and Hawaiian enactments. It is evident that the term “entry” is used in our own statute as well as in the others mentioned in its common law meaning.
Sec. 1988 R. L., then, in requiring that no person shall make an entry upon any land unless within ten years after the right to bring an action to recover possession of it first accrued, means that the entry must be made within the time named and not after and implies that the person entitled to possession was ousted by the disseizor or otherwise, for if in possession he would have no occasion to “recover” it. By Sec. 1990 R. L. “In the construction of this chapter the right to make an entry or commence an action shall be deemed to have first accrued at the. times respectively hereinafter mentioned,” including the time “when any person shall be disseized,” and “in the cases not otherwise specially provided for, the right” (to make an entry or commence an action) “shall be deemed to have accrued when the claimant or the person under whom he claims has become entitled to the possession of the premises under the title upon which the entry or action is founded.”
The instruction, therefore, means in substance and legal eifect that the', first entry by a dispossessed owner of land must be made within ten years after he was ousted when his right accrued, to bring an action to recover its possession.
Tf it be said that the jury would have taken the popular meaning of “entry upon land” and that the legal meaning ought 1o have, been defined by the court the answer is that failure to do this, when not requested by the defendant, is not error.
In the expression in the instruction “within the period of ten years from the date the title or right, to such land was first vested,” the word “or” may he regarded not ns an alternative but as equivalent, to “meaning.” A right to land does not necessarily imply ownership. Tt “is generally treated as the right to property not in possession, as distinguished from jus in re, which *684implies the absolute dominion.” 2 Bouvier’s Law Diet. 73. “And this, indeed, is the accurate expression for every case of that species of jus in personam which is styled jus ad rem. In every case of the kind, the party entitled has jus in personam ad jus in rem acquirendam. That is to say, he has a right, availing against a determinate person, to the acquisition of a right availing against the world at large. And, by consequence, his right is a right to an act of conveyance or transfer on the part of the person obliged.” 2 Austin, Jur. 42.
No other meaning than that which is above outlined can properly be given to the instruction in accordance with the statute upon which it is based and it does not appear that any other was placed upon it at the trial. If the plaintiffs’ attorney had thought that the jury could suppose it meant that the defendant could not lawfully have gone upon its own land while in possession of another, unless within ten years after it acquired it, he would not have failed to urge this view upon them, in which case, if it can be supposed, he would promptly have been checked by the court. On the other hand., if the defendant’s attorney had supposed this to be a possible meaning of the instruction he would wisely have rested the case upon an exception to it. It is difficult to believe that any jury would draw this meaning from the instruction or that the court intended that they should find that one could not rightfully go on his own land, while held by another, ten years after he got it. It is to be regretted that juries are instructed on the law so elaboi’ately that even the appellate court may find, it difficult to understand the-instructions; But to set aside a verdict because the instruction is susceptible of a meaning not intended by the trial court and not adopted at the trial by counsel on either side would not tend to promote the administration of justice.
Eew verdicts could stand if the law essays often read to the jury as instructions were required to be so worded that the jury would understand their legal meaning.
*685Upon consideration of the 'argument made upon the partial rehearing which was granted we see no reason to modify our former opinion, argument upon the petition for rehearing the rest of the case being denied under the rule.